Citation Nr: 0511426	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-03 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for the service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The appellant had active service from July 1967 to June 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO granted service connection for bilateral hearing loss 
and assigned an initial noncompensable rating for that 
disability.  The appellant timely appealed that portion of 
the rating decision that assigned an initial compensable 
rating for the service-connected hearing loss.  The appellant 
continues to assert that his hearing loss has increased since 
the initial grant of service connection.  

The appellant testified at a personal hearing before the 
undersigned, sitting at the RO in February 2005.  A 
transcript of his testimony has been associated with the 
claims file.  


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the appellant's service-connected bilateral defective hearing 
is manifested by no more than Level II hearing loss in the 
right ear, and no more than Level II hearing loss in the left 
ear, based on VA and private pure tone decibel loss 
measurements and speech discrimination scores.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the service-
connected bilateral hearing loss have not been met during any 
portion of the appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1- 
4.14, 4.85, Tables VI, VII, 4.86 (2004). 
REASONS AND BASES FOR FINDING AND CONCLUSION

 VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the appellant's claim of 
entitlement to an initial compensable rating for the service-
connected bilateral hearing loss, the Board finds that 
compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the appellant in 
February 2001 informed him that to establish entitlement to 
service connection, the evidence must show a current 
disability and a medical nexus between such and the 
appellant's military service.  

Further development or notification action to the appellant 
is not warranted under law.  In a December 2003 opinion 
regarding notice of information and evidence necessary to 
substantiate claim for issues raised in Notice of 
Disagreement, VA General Counsel held that "if, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue."  VAOPGCPREC 8-03.   

Because the appellant was provided section 5103(a) notice in 
a letter dated in February 2001 regarding his claim for 
service connection, no further notice is required on the 
"downstream" issue of an effective date.  As such, VA's duty 
to notify and assist has been fulfilled.   

Moreover, the appellant was further notified of what evidence 
would substantiate his claim, beyond that action in February 
2001.  After the appellant's disagreement with the initial 
non-compensable rating assigned for the service-connected 
bilateral hearing loss, the RO sent a letter to the appellant 
in November 2003 which informed him that to establish 
entitlement to an increased evaluation for the service-
connected bilateral hearing loss, the evidence must shown 
that the service-connected disability has worsened.  




Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The February 
2001 and November 2003 letters advised the appellant that the 
RO would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The February 2001 and 
November 2003 letters requested that the appellant provide an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each private physician who 
had treated him for his claimed conditions.  He was also 
advised to provide the name of the person, agency, or company 
who has any relevant records and to provide a release form 
for each identified facility.  

Subsequent to this advisement, the appellant provided private 
audiograms in support of his claim.  The RO made efforts to 
obtain all medical records identified by the appellant.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The record indicates that the RO has 
consistently requested the appellant to provide information 
about where and by whom he was treated for his hearing loss.  
In the February 2001 and November 2003 letters, he was 
specifically asked to tell VA about any additional 
information or evidence and send VA the evidence needed as 
soon as possible.  Thus, he was, in effect, asked to submit 
all evidence in his possession.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


The Merits of the Claim

The appellant argues that his service-connected hearing 
disorder is more disabling than is contemplated by the 
currently assigned rating.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The appellant's claim is decided based upon the application 
of a schedule of ratings, which is predicated upon the 
average impairment of earning capacity.  
See 38 U.S.C. § 1155 (West 2002); 38 C.F.R. § 3.321(a) and 
4.1 (2004).  Separate diagnostic codes identify various 
disabilities.  See 38 C.F.R. Part 4 (2004).  
38 C.F.R. § 4.7 (2004) provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The June 2001 rating decision on appeal granted service 
connection for bilateral hearing loss and assigned an initial 
noncompensable disability rating.  Where, as in this case, an 
award of service connection for a disability has been granted 
and the assignment of an initial rating for that disability 
is disputed, separate ratings can be assigned for separate 
periods of time based on the facts found; in other words, the 
ratings may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  A disability may require re-rating in 
accordance with changes in a veteran's condition.  It is 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1 (2004).

Under the Rating Schedule, hearing impairment is evaluated 
based on audiological testing, including a pure tone 
audiometry test and the Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85 (2004).  The pure tone 
threshold average is the average of the pure tone thresholds 
in decibels, at 1,000, 2,000, 3,000, and 4,000 hertz, shown 
on the pure tone audiometry test.  38 C.F.R. § 4.85 (2004).  
To find the appropriate disability rating based on test 
results, the pure tone threshold average for each ear is 
considered in combination with the percentage of speech 
discrimination to establish a hearing impairment level, 
labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI (2004).  
The hearing impairment levels of both ears are then 
considered together to establish a disability rating for the 
hearing loss.  
See 38 C.F.R. § 4.85, Table VII (2004).  In order to 
establish entitlement to a compensable evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.

The Board notes that 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss, for example, when the pure tone 
threshold at each of the frequencies 1,000, 2,000, 3,000, and 
4,000 hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz.  However, these exceptional 
patterns are not shown to be present in this case.

The record indicates that the appellant served on active duty 
from July 1967 to June 1971.  In January 2001, the appellant 
filed a claim of service connection for bilateral hearing 
loss.  In conjunction with his claim, the appellant was 
afforded a VA audiological examination in March 2001.  The 
examiner determined that the appellant had a significant 
bilateral high frequency sensorineural hearing loss, more so 
on the left side than the right.  The examiner also noted 
that the appellant was exposed to significant noise exposure 
during service.  The audiogram revealed a bilateral, 
predominantly high frequency, sensorineural hearing loss, 
beginning at 3000 Hz.  Specifically, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
25
45
LEFT
15
15
25
45
70

The average of the four puretone thresholds at 1000, 2000, 
3000, and 4000 Hz was 26 in the right ear, and 39 in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 100 percent in the right ear, and 92 percent in the left 
ear.  Based on these findings, the examiner opined that the 
appellant's hearing loss was related to in-service noise 
exposure.  

In the June 2001 rating decision, service connection for 
bilateral hearing loss was granted, and a noncompensable 
rating was assigned for that disability.  The appellant 
timely appealed the initial noncompensable rating assigned 
for the service-connected bilateral hearing loss.  

The appellant was afforded another VA audiological 
examination in August 2002.  He reported to the examiner that 
his hearing loss had become progressively worse.  At that 
time, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
30
40
55
LEFT
N/A
30
45
55
85

The average in the right ear was 39, and the average in the 
left ear was 54.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear, and 92 
percent in the left ear.  The examiner noted a negative pure 
tone Stenger test in the left ear.  

The examiner concluded that the audiogram revealed a 
bilateral mild to severe, predominantly high-frequency, 
sensorineural hearing loss.  Tympanometry was normal.  Speech 
reception threshold scores were 32 dB on the right and 36 dB 
on the left.  The examiner also noted that there had been a 
10-20 dB reduction since the last VA audiological examination 
in March 2001.  

In a December 2002 Statement of the Case (SOC), the RO denied 
the appellant's claim for an initial compensable rating for 
the service-connected bilateral hearing loss.  In doing so, 
the RO acknowledged the appellant's hearing loss, but 
explained that the criteria for a compensable rating were not 
met, based on the formula by which service-connected hearing 
loss is evaluated for compensation purposes.  In his 
substantive appeal to the Board, the appellant argued that a 
compensable rating was warranted for the service-connected 
bilateral hearing loss because he was unable to hear 
(understand) most conversations.  

In February 2004, the appellant submitted private treatment 
records showing that his impaired hearing had worsened.  
Specifically, private audiological testing in February 2004 
noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
55
70
LEFT
30
35
35
45
60

The average of the four puretone thresholds at 1000, 2000, 
3000, and 4000 Hz was 50 in the right ear, and 44 in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 88 percent in the right ear, and 84 percent in the left 
ear.  

The examiner concluded that the appellant had severe high 
frequency sensorineural hearing loss with mild or low 
frequency sensorineural component.  The examiner noted that 
there was no question that the hearing loss was sufficient to 
cause significant problems in his line of work, where he was 
required to communicate with people in relatively noisy 
environments.  The examiner suggested that amplification 
would be an excellent choice for the appellant.  

A review of the VA audiological evaluations in March 2001 and 
August 2002, as well as the private audiological evaluation 
in February 2004 does reveal that the appellant's hearing 
loss has worsened.  However, the results of the most recent 
audiological examination of record (which shows the 
appellant's hearing loss at its most severe of record) do not 
show a hearing loss of such severity that would meet the 
criteria necessary to warrant a compensable rating for the 
service-connected bilateral hearing loss.  

As noted, the pure tone threshold levels averaged 50 decibels 
in the right ear and 44 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 84 percent in the left ear.

These audiometry test results equate to level II hearing in 
the right ear, and level II in the left ear, using Table VI.  
38 C.F.R. § 4.85 (2004).  Applying the percentage ratings for 
hearing impairment found in Table VII, level II hearing in 
the right ear and level II hearing in the left ear warrants a 
noncompensable rating.  
38 C.F.R. § 4.85 (2004).

When the level of the appellant's hearing loss is applied to 
the rating formula in 38 C.F.R. § 4.85 (2004), the results 
indicate that the criteria for a compensable rating for the 
service-connected hearing loss are not met.  The Board is 
bound by the laws and regulations that govern VA, and as 
such, must deny appellant's claim.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claim for a 
compensable rating, as the criteria for a compensable rating 
for bilateral ear hearing loss have not been met during any 
portion of the appeal period. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 
Tables VI, VII, 4.86.








ORDER

The appeal is denied.  



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


